Citation Nr: 1530973	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-13 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include lumbar degenerative joint disease, lumbar degenerative disc disease, an old compression fracture of T11, and T9-T10 vertebrectomies with anterior reconstruction fusion and plating, status post osteomyelitis, to include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected hepatitis C.

3.  Entitlement to service connection for a genitourinary disorder, to include chronic kidney disease and bladder outlet obstruction, to include as secondary to service-connected hepatitis C.

4.  Entitlement to service connection for a skin disorder, to include non-specific dermatitis, pruritus, and urticaria/linear excoriations, to include as secondary to service-connected hepatitis C and currently non-service-connected hypothyroidism and chronic kidney disease.

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, and asthma, to include as secondary to service-connected hepatitis.

6.  Entitlement to an initial compensable rating for hepatitis C.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robin Hood, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2015 statement, the Veteran withdrew his request for a Board or Decision Review Officer hearing.

In a December 2008 rating decision, the RO granted service connection for hepatitis C effective July 30, 2008, and assigned a zero percent disability rating.  In April 2009, the Veteran filed a statement that the Board construes as a timely notice of disagreement with the initial assignment of a zero percent disability rating for hepatitis C.  Therefore, the appeal is an appeal of the initial assignment of a disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

As to the back disorder, in addition to claims of entitlement to service connection for lumbar disc disease, and T9-T10 vertebrectomies with anterior reconstruction fusion and plating, status post osteomyelitis, which were adjudicated by the RO, a May 2005 VA examination report shows diagnoses of lumbar degenerative joint disease and an old compression fracture of T11.  The Board observes that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the back disorder claim includes claims of entitlement to service connection for lumbar degenerative joint disease and an old compression fracture of T11.

Similarly, as to the kidney disorder, a May 2009 VA examination report reveals a diagnosis of bladder outlet obstruction.  Pursuant to Clemons, the issue regarding a kidney disorder is reclassified as entitlement to service connection for a genitourinary disorder, to include chronic kidney disease and bladder outlet obstruction.

By the same token, in addition to a diagnosis of non-specific dermatitis made by the May 2009 VA examiner, an August 2009 VA treatment record reflects diagnoses of pruritus and urticaria/linear excoriations.  Pursuant to Clemons, the issue regarding the non-specific dermatitis includes pruritus and urticaria/linear excoriations.

Likewise, in addition to a diagnosis of COPD, June 2005 and February 2014 VA treatment records show diagnoses of emphysema and chronic bronchitis, respectively, and the May 2005 VA examination report shows a diagnosis of asthma.  Pursuant to Clemons, the issue regarding the COPD includes chronic bronchitis, emphysema, and asthma.

In his April 2009 claim, the appellant asserted that his skin disorder could be secondary to not only hepatitis C but also his kidney disease and thyroid disorder.  In November 2009, the Veteran has submitted VA medical treatise information indicating that hepatitis C therapy can cause chest pain and shortness of breath.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Hence, the Board will consider these theories of entitlement.

In a November 2014 statement, the Veteran's counsel raises the issue of TDIU.  The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for hepatitis C.

In light of the above, the issues are as stated on the first two pages of this remand.

The issues of (1) entitlement to service connection for a depressive disorder as secondary to service-connected hepatitis C and currently non-service-connected hypothyroidism, (2) entitlement to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only and (3) entitlement to an increased rating for the left knee disorder have been raised by the record in an April 2009 statement, a September 2011 report of general information, and a May 2015 claim (according to a June 2015 request for a VA examination for the left knee disability), respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

The VA treatment records obtained by the RO and the Social Security Administration as well as the ones submitted by the Veteran are incomplete.  Moreover, the records from CAPRI added to Virtual VA in July 2013 are not VA treatment records.  Therefore, the AOJ should obtain all records from the Bay Pines VA Medical Center and the Sarasota VA Outpatient Clinic from August 2002 to the present as well as any additional records from the JSA Healthcare since August 2009.

There is conflicting medical evidence of severity of the hepatitis and, thus, also conflicting medical evidence on whether the various claimed disorders are caused or aggravated by the hepatitis C.  New VA examinations are necessary to address the current severity of the hepatitis C, any relationship between hepatitis C and various disorders, and the Veteran's functional impairment from service-connected disabilities.

The Veteran has asserted that VA and private medical providers have related various disorders to his service-connected hepatitis C.  The AOJ should afford the appellant the opportunity to submit a statement from a medical provider indicating that a disorder for which he is seeking service connection was caused or aggravated by the service-connected hepatitis C.

With regard to the entitlement to a total disability rating based on individual unemployability, as noted above the claimant has raised entitlement to service connection for a depressive disorder as secondary to service-connected hepatitis C and currently non-service-connected hypothyroidism and entitlement to an increased rating for the left knee disorder.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred in part because the above-mentioned issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Inform the Veteran that he may submit a statement from a medical provider indicating that a disorder for which he is seeking service connection was caused or aggravated by the service-connected hepatitis C.

3.  Ask the Veteran to identify all treatment for his back disorders, hypothyroidism, genitourinary disorders, skin disorders, respiratory disorders, hepatitis C, and left knee disorder.  Attempt to obtain any additional treatment records from JSA Healthcare since August 2009.  Regardless of the claimant's response, obtain all records from the Bay Pines VA Medical Center and the Sarasota VA Outpatient Clinic from August 2002 to the present.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issue of entitlement to service connection for a depressive disorder as secondary to service-connected hepatitis C and currently non-service-connected hypothyroidism and entitlement to an increased rating for the left knee disorder.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

5.  Thereafter, schedule the Veteran for VA examination or examinations to determine the nature and extent of his hepatitis C, back disorders, hypothyroidism, and his functional impairment from service-connected disabilities.  The claims folder is to be made available to the examiner or examiners  to review.  The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his hepatitis C, back disorders, hypothyroidism, and degenerative joint disease of the left knee.  Specifically, the examiner or examiners should provide an opinion as to the following inquiries:

      (a)  Lumbar degenerative joint disease 

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that the lumbar degenerative joint disease was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that the lumbar degenerative joint disease is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

    (b)  Lumbar degenerative disc disease 

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that the lumbar degenerative disc disease was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that the lumbar degenerative disc disease is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

    (c)  An old compression fracture of T11

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that the old compression fracture of T11 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that the old compression fracture of T11 is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

(d)  T9-T10 vertebrectomies with anterior reconstruction fusion and plating, status post osteomyelitis

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that the T9-T10 vertebrectomies with anterior reconstruction fusion and plating, status post osteomyelitis were caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that the T9-T10 vertebrectomies with anterior reconstruction fusion and plating, status post osteomyelitis are aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

(e)  Any other back disorder

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other back disorder caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that another back disorder was aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

      (f)  Hypothyroidism

(1)  An examiner should opine on whether it is at least as likely as not (50 percent or greater) that the hypothyroidism was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  If the examiner finds that the hypothyroidism is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

      (g)  Functional impairment

An examiner or examiners should comment on the functional impairments due to hepatitis C, degenerative joint disease of the left knee, and any other disability for which the AOJ grants service connection.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Schedule the Veteran for VA examination to determine the nature and extent of his genitourinary disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his genitourinary disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a)  Chronic kidney disease

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had chronic kidney disease at any time since he filed his claim in April 2009.   

(2)  If the Veteran has or has had chronic kidney disease at any time since he filed his claim in April 2009, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the chronic kidney disease is related to active service, to include in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(3)  If the Veteran has or has had chronic kidney disease at any time since he filed his claim in April 2009, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the chronic kidney disease was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(5)  If the examiner finds that the chronic kidney disease the Veteran has or had had at any time since he filed his claim in April 2009 is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

(6)  If the examiner does not diagnose chronic kidney disease, the examiner should reconcile the current diagnosis with the diagnosis of stage 2 chronic kidney disease made in August 2009 at JSA.

    (b)  Bladder outlet obstruction

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the bladder outlet obstruction is related to active service, to include in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the bladder outlet obstruction was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(3)  If the examiner finds that the bladder outlet obstruction is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

    (c)  Any other genitourinary disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other genitourinary disorder is related to active service, to include in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other genitourinary disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(3)  If the examiner finds that another genitourinary disorder is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  Schedule the Veteran for VA examination to determine the nature and extent of his respiratory disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his respiratory disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

      (a)  Asthma, chronic bronchitis, and emphysema

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the Veteran has or has had a disability due to asthma, chronic bronchitis, or emphysema that is separate from the current COPD at any time since he filed his claim in August 2012.   

(2)  If the Veteran has or has had a disability due to asthma, chronic bronchitis, or emphysema that is separate from the current COPD at any time since he filed his claim in August 2012, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the disability due to asthma, chronic bronchitis, or emphysema is related to active service, to include in-service treatment for respiratory symptomatology, to include the notations of asthma and bronchitis, and in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(3)  If the Veteran has or has had a disability due to asthma, chronic bronchitis, or emphysema that is separate from the current COPD at any time since he filed his claim in August 2012, the examiner should opine on whether it is at least as likely as not (50 percent or greater) that the disability due to asthma, chronic bronchitis, or emphysema was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(4)  If the examiner finds that the disability due to asthma, chronic bronchitis, or emphysema that is separate from the current COPD is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

    (b)  COPD

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the COPD is related to active service, to include in-service treatment for respiratory symptomatology, to include the notations of asthma and bronchitis, and in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the COPD was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(3)  If the examiner finds that COPD is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

    (c)  Any other respiratory disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other respiratory disorder is related to active service, to include in-service treatment for respiratory symptomatology, to include the notations of asthma and bronchitis, and in-service exposure to Freon, JP-4 jet fuel, jet exhaust, and trichloroethylene.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other respiratory disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(3)  If the examiner finds that another respiratory disorder is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran for VA examination to determine the nature and extent of his skin disorders.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his skin disorders.  Specifically, the examiner should provide an opinion as to the following inquiries:

    (a)  Non-specific dermatitis

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the non-specific dermatitis that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the non-specific dermatitis that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by hypothyroidism or a chronic kidney disease.

(3)  If the examiner finds that the non-specific dermatitis is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, or by hypothyroidism or a chronic kidney disease, then he/she should quantify the degree of aggravation.

    (b)  Pruritus

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the pruritus that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the pruritus that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by hypothyroidism or a chronic kidney disease.

(3)  If the examiner finds that the pruritus is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, or by hypothyroidism or a chronic kidney disease, then he/she should quantify the degree of aggravation.

    (c)  Urticaria/liner excoriations

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the urticaria/linear excoriations that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that the urticaria/linear excoriations that the Veteran has or has had since he filed his claim in April 2009 was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by hypothyroidism or a chronic kidney disease.

(3)  If the examiner finds that the urticaria/linear excoriations are aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, or by hypothyroidism or a chronic kidney disease, then he/she should quantify the degree of aggravation.

    (d)  Any other skin disorder

(1)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other skin disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include taking medications to treat hepatitis C.

(2)  The examiner should opine on whether it is at least as likely as not (50 percent or greater) that any other skin disorder was caused or aggravated (i.e. permanently worsen beyond the normal progression of the disability) by hypothyroidism or a chronic kidney disease.

(3)  If the examiner finds that the any other skin disorder is aggravated by his service-connected hepatitis C, to include taking medications to treat hepatitis C, or by hypothyroidism or a chronic kidney disease, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  Thereafter, the AOJ must adjudicate the issues on appeal, including entitlement to TDIU.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






